Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-9402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report ofApril 13, 2013,on the audited consolidated financial statements ofPremier Opportunities Group, Inc. as of December31, 2012 and for the year then ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA April 13, 2013 Fort Lee, NJ 07024
